Citation Nr: 0209211	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  00-01 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active service from May 1946 to January 1947, 
and he had essentially continuous active service from March 
1948 to March 1968; he died in January 1980 from 
complications due to squamous cell carcinoma of the lung.  
The appellant in this matter is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death.

Service connection for the cause of the veteran's death was 
previously denied by January 1981 Board decision.  In August 
1999, the appellant requested that her claim be reopened 
based on new service-connected presumptions regarding 
exposure to the herbicide Agent Orange during the Vietnam 
era.  

In June 2001, the Board remanded this case for further 
development.  The Board finds that the RO completed the 
requested development satisfactorily.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
January 1980 due to respiratory failure that resulted from 
squamous cell carcinoma of the lung.

2.  Competent medical evidence does not show a nexus between 
the cause of the veteran's death and his active service.

3.  The veteran did not serve in the Republic of Vietnam.

4.  The record does not include any evidence showing actual 
exposure to herbicides during military service.

5.  Competent medical evidence indicates that the veteran's 
lung cancer was not of the type normally associated with 
asbestos exposure.

6.  The veteran's squamous cell carcinoma of the lung has 
been shown to be related to use of tobacco.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C. 1310 (2002); 38 C.F.R. 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the appellant's claim.  The Board is unaware 
of, and the appellant has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The appellant 
and her representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf.  
Further, she and her representative have been notified of the 
evidence needed to establish the benefit sought, and she has 
been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  
Consequently, the Board concludes that VA's statutory duty to 
assist the appellant has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
appellant.  Id.; Soyini, supra.

Factual Background 

The record does not indicate that the veteran performed any 
military service in Vietnam.  Moreover, service medical 
records do not reflect a diagnosis of squamous cell carcinoma 
of the lung or any other type of lung cancer.  

October 1979 medical records reveal that the veteran had a 
20-pack-a-year smoking history.  

According to the veteran's death certificate, he died in 
January 1980 due to respiratory failure that resulted from 
squamous cell carcinoma of the lung.  The record reflects 
that he was not service connected for any disability during 
his lifetime, nor was any claim of service connection pending 
upon his death.

By April 1980 decision, the RO denied service connection for 
the cause of the veteran's death.  By January 1981 decision, 
the Board affirmed the RO's determination.

In August 1999, the appellant filed a claim of service 
connection for the cause of the veteran's death alleging that 
his squamous cell carcinoma of the lung was caused by 
exposure to Agent Orange in service.  

By October 1999 decision, to RO again denied service 
connection for the cause of the veteran's death.  

In the October 1999 notice of disagreement, the appellant and 
her representative alleged that the veteran was exposed to 
Agent Orange while serving in Thailand.  Service personnel 
records indicate that he performed service in Thailand, but 
not in Vietnam.  In a February 2000 written statement, the 
appellant also asserted that her husband was supplied 
cigarettes during service.

In June 2001, the Board remanded this case for further 
development.  Significantly, the Board requested a medical 
opinion regarding the cause of the veteran's death.  The 
examiner was asked to review the claims file and service 
medical records before rendering the opinion.

On January 2002 VA medical opinion report, the reviewing 
physician noted a probable history of asbestos exposure in 
service as the veteran was an electrician aboard ships and 
airplanes.  Further, the physician noted the veteran's 20-
pack-a-year smoking history.  Finally, the physician noted 
that the record did not reflect Vietnam service or other 
source of possible Agent Orange exposure.  The physician 
opined that it was unlikely that the veteran's fatal lung 
cancer was caused by asbestos exposure because the type of 
lung cancer most commonly associated with asbestos exposure 
was mesothelioma, and the veteran was never diagnosed with 
that form of lung cancer.  Further, the physician opined that 
he could not conclude that Agent Orange was the cause of the 
veteran's squamous cell carcinoma of the lung due to the 
absence of evidence of Agent Orange exposure.  In the 
physician's opinion, the most likely cause of the veteran's 
lung cancer was cigarette smoking.

Law and Regulations 

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C. §§ 1110, 1131 (2002); 38 C.F.R. § 3.303 
(2001).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2001); see also Harder v. Brown, 5 Vet. App. 183 
(1993).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service- 
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2001).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C. § 1310; 
38 C.F.R. § 3.312.  A contributory cause of death must be 
causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine-
related diseases and disorders.  See VA General Counsel 
Precedential Opinion, (VAOPGCPREC) 19-97; see also Davis v. 
West, 13 Vet. App. 178, 183 (1999).  In addition, the VA's 
Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).

However, the law has been changed to effectively prohibit 
service connection of death or disability on the basis that 
such resulted from disease or injury attributable to the use 
of tobacco products during a veteran's period of active 
service.  See 38 U.S.C. § 1103 (2002).  Such legislation was 
effective on June 9, 1998.

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. §§ 1110, 1113, 1116(a)(3) 
(2002); Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103 115 Stat. 976 (2001); 38 C.F.R. § 
3.307(a)(6)(iii) (2001).

Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) becoming manifest to a degree of 10 percent or more 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
while so serving was exposed to that herbicide agent, shall 
be considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of such service.  38 U.S.C. 
§§ 1110, 1113, 1116(a)(2)(F) (2002); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103 115 Stat. 
976 (2001); 38 C.F.R. § 3.309(e) (2001).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The record does not reflect such 
service.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2001).

Analysis

Service connection had not been granted for any disability 
during the veteran's lifetime.  Accordingly, service 
connection for the cause of the veteran's death on a 
secondary basis is not warranted.  38 C.F.R. § 3.310(a).

The veteran's death certificate reflects that he died in 
January 1980 from respiratory failure due to squamous cell 
carcinoma of the lung.  No other disability was listed as 
having contributed to his death.  

The record shows no evidence that the squamous cell carcinoma 
of the lung was present in service, and it is not contended 
otherwise.  Service medical records document no reference to 
such cancer, and there is no post-service medical evidence 
otherwise linking the veteran's lung cancer to service or to 
any disease shown during service.

On the other hand, there is post-service documentation of 
treatment for squamous cell carcinoma of the lung.  In 
particular, private medical records dated October 1979 show 
that the veteran was treated for lung cancer.  However, there 
remains no medical evidence whatsoever linking the cause of 
death to service.  Indeed, the competent medical evidence, to 
include the January 2002 VA medical opinion, does not 
indicate a nexus between the veteran's lung cancer and 
service, and the opinion indicated explicitly that the 
veteran's lung cancer was not caused by in-service asbestos 
exposure.

In light of the above, the Board concludes that the cause of 
the veteran's death is not related to an injury or disease 
incurred in or aggravated by active service, and the 
appellant's claim of service-connection for the cause of the 
veteran's death on a direct basis must be denied.  38 C.F.R. 
§ 3.312.

The appellant alleges, however, that service connection for 
the cause of the veteran's death should be granted because 
the veteran was exposed to Agent Orange during service.  
Although the veteran served during the Vietnam era, the 
record does not reflect that he had service within Vietnam.  
The appellant, in fact, alleges that the veteran was exposed 
to Agent Orange while serving in Thailand.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  The 
record does not reflect any such service.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

The regulatory definition (which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  VA's General Counsel has 
concluded that the term "service in Vietnam" does not include 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93 (Aug. 12, 1993).  A showing of 
actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

The Board finds that the veteran's military duties did not 
include service in Vietnam as that term is applied in VA 
regulations pertaining to Agent Orange claims.  See Id.  
Since the veteran did not serve in Vietnam, the appellant's 
assertion that the veteran was exposed to Agent Orange is 
insufficient to establish service incurrence of squamous cell 
carcinoma of the lung.  Because the evidence does not 
establish that the veteran served in Vietnam, he cannot be 
presumed to have been exposed to Agent Orange.  38 U.S.C. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As such, 
service connection for the cause of the veteran's death based 
on presumptive exposure to Agent Orange cannot be granted.  
In any event, the VA physician's opinion indicated that the 
veteran's lung cancer was most likely caused by cigarette 
smoking.  Such conclusion would rebut any presumption of 
service connection in this instance.  See Alemany, infra.

The Board notes that even if exposure to Agent Orange cannot 
be established on a presumptive basis, service connection can 
also be granted for a claimed disorder pursuant to the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), by establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  However the record is silent as to 
evidence of actual herbicide exposure.  McCartt v. West, 12 
Vet. App. 164 (1999).  Even if the Board were to accept the 
appellant's assertion that the veteran was exposed to 
herbicides during his service, competent evidence linking the 
subsequent development of squamous cell carcinoma of the lung 
to herbicide exposure has not been established.  As noted 
above, the January 2002 VA medical opinion indicated that the 
probable cause of the veteran's lung cancer was smoking, not 
herbicide exposure.

Pursuant to the foregoing, there is no basis upon which to 
conclude that the veteran was exposed to herbicides during 
service.  Based on this evidence, the Board finds that the 
veteran did not die from lung cancer that resulted from 
herbicide exposure.

The appellant also argues that the veteran was supplied 
cigarettes in service and that if his death was related to 
tobacco use, service connection for the cause of his death 
should be granted.  The medical evidence of record indicates 
that the veteran's squamous cell carcinoma resulted from a 
history of cigarette smoking.  The appellant filed her 
renewed claim of service connection for the cause of the 
veteran's death in August 1999.  As such, because his death 
is tobacco related and because she filed her claim after June 
9, 1998, she is not entitled to VA compensation based on 
service connection for the cause of the veteran's death.  See 
38 U.S.C. § 1103.

The Board notes that a claimant is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  38 U.S.C. § 5107 (2002); 38 C.F.R. 
§ 3.102 (2001).  Where the evidence is in relative equipoise, 
the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App.49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  In this case, the preponderance of the 
evidence weighs against the appellant's claim.  As such, 
service connection for the cause of the veteran's death 
cannot be granted.  There is no evidence of lung cancer in 
service and no other evidence of a nexus between his fatal 
lung cancer and his service.  The preponderance of the 
evidence indicates that his lung cancer was linked to 
smoking, and there can be no VA compensation for tobacco-
related claims filed after June 9, 1998.  Thus, the appellant 
is not entitled to receive VA compensation based on service 
connection for the cause of the veteran's death.

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

